 70DECISIONSOF NATIONALLABOR RELATIONS BOARDwhile employees of the primary employer happened to be temporarily absent fromthe scene, Seafarers' violated the doctrine ofMoore Dry Dock.On the entire record in this case the Trial Examiner concludes and finds that theRespondent's activities which are the subject of this complaint were primary incharacter, and that the Respondent has not violated Section 8(b) (4) (A) and (B)of the Act.Upon the basis of the foregoing findings of fact, and upon the entire record inthe case, the Trial Examiner makes the following:CONCLUSIONS OF LAW1.Seafarers' International Union of North America, Atlantic and Gulf District,Harbor and Inland Waterways Division, AFL-CIO, is a labor organization withinthe meaning of Section 2(5) of the Act.2.Superior Derrick Corporation is engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.3.Seafarers' International Union of North America, Atlantic and Gulf District,Harbor and Inland Waterways Division, AFL-CIO, has not engaged in unfair laborpractices within the meaning of Section 8(b) (4) (A) or (B) of the Act.[Recommendations omitted from publication.]Barrel&Drum Dealers Association of MinnesotaandLocal 970and Local 975, International Brotherhood of Teamsters,Chauf-feurs,Warehousemen and Helpers of America,Joint Peti-tionersandArthur L. Morgan.Case No. 18-RC-3605.Novem-ber 12, 1958DECISION AND CERTIFICATION OF REPRESENTATIVESPursuant to a stipulation for certification upon consent election,dated May 13, 1958, an election was conducted on May 28, 1958, underthe direction and supervision of the Regional Director for theEighteenth Region, among the employees at the Employer's Minne-apolis,Minnesota, plant.At the conclusion of the election, thepartieswere furnished a tally of ballots which showed that ofapproximately 113 eligible voters, 101 cast valid ballots, of which 42were cast for the Joint Petitioners, 51 were cast for the Intervenor,and 5 were cast against any labor organization.There were threechallenged ballots, a number insufficient to affect the results of theelection.Two ballots were void.On June 3, 1958, the Joint Petitioners filed timely objections toconduct affecting the results of the election.In accordance with theRules and Regulations of the Board, the Regional Director conductedan investigation of the objections and, on July 24, 1958,1 issued andserved on the parties his report on objections, in which he found thattwo objections raised substantial and material issues, and recom-'A supplemental report was filed by the Regional Director on August 4, 1958.122 NLRB No. 11. BARREL & DRUM DEALERS ASSOCIATION OF MINNESOTA71,mended 'that the election be set aside and a new election held.2Thereafter, the Intervenor timely filed exceptions to the RegionalDirector's report.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Rodgers, Bean, and Fanning].The Board has considered the Regional Director's report, theIntervenor's exceptions and the Employer's brief, and upon the entirerecord in this case, finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The Petitioners are labor organizations claiming to representcertain employees of the Employer.3.A question affecting commerce exists concering the representa-tion of employees of the Employer within the meaning of Section9(c) (1) and Section 2(6) and (7) of the Act.4. In agreement with the stipulation of the parties, we find that thefollowing employees of the Employer constitute a unit appropriatefor the purposes of collective bargaining within the meaning ofSection 9 (b) of the Act :All production and maintenance employees, yardmen, and ware-housemen at the Employer's Minneapolis, Minnesota, plant, includingdrivers, but excluding all office clerical employees, all drivers pres-ently represented in other bargaining units, professional employees,guards, and supervisors as defined in the Act.5.The Joint Petitioners allege in their remaining objections that asupervisor, Philip Zuniga, promised the employees a wage increase ifArthur L. Morgan, the certified bargaining representative and theIntervenor herein, won the election.The Regional Director foundthat although Zuniga was a member of the bargaining unit and wasserving as a shop steward for Morgan, he nevertheless responsiblydirected the work of 15 employees and was a supervisor within themeaning of the Act.His investigation further revealed that Zuniga,in order to counteract organizational propaganda by the Joint Peti-tioners, obtained permission from Morgan to tell the employees thatthey would receive the pay raise which Morgan had been negotiating intheir behalf for several months.Sometime after the execution of thestipulation for certification upon consent election and before the elec-tion, Zuniga told some employees that "Morgan said he was going toget them a 150 an hour wage increase." At least 6 days prior to theelection the Joint Petitioners heard about Zuniga's remark and im-mediately requested permission from the Employer to enter the plant2 As no exceptions were taken to the Regional Director's recommendations that theother four objections be overruled, we hereby adopt them. 72DECISIONS OF NATIONAL LABOR RELATIONS BOARDto tell the employees that they would not get the alleged pay increase.The Employer promptly acceded to the Joint Petitioners' request, withthe condition that the plant superintendent accompany the Joint Peti-tioners' agents through the plant.In the course of the plant tour, theJoint Petitioners and the plant superintendent, together with Zuniga,advised about 12 out of approximately 70 employees that no pay in-crease would be forthcoming.No further contact was made with theemployees because the Joint Petitioners did not desire to continue thetour through the plant.Nevertheless, the Regional Director con-cluded that Zuniga's remark constituted interference and because ofhis supervisory status, his conduct was attributable to the Employer.In its exceptions, the Employer concedes that Zuniga is a supervisor,but asserts that he made the statement concerning the wage increasewithout its authorization and that, in any event, the employees werenot misled by his remark because the Employer, a few days beforethe election, had disavowed his promise of a raise.The Intervenorcontends in its exceptions that Zuniga is not a supervisor within themeaning of the Act and that he spoke to the employees solely in hiscapacity as shop steward and not as an agent of the Employer.Weagree with both the Employer and the Intervenor that in the circum-stances of this case Zuniga's promise of a wage increase did not inter-fere with the freedom of choice of the employees.Assuming, with-out deciding, that Zuniga is a supervisor, we believe that his promisesof benefit to the employees conditioned upon the outcome of the elec-tion were made in his individual capacity as shop steward rather thanas a representative of management.'Moreover, we have difficulty inperceiving how the voters could have been misled by Zuniga's remarkinto believing that the promise of the wage increase emanated from theEmployer as Zuniga prefaced all his statements concerning the wageincrease with "Morgan said, . . ." In view of the foregoing, we findthat the Joint Petitioners' objections are lacking in merit, and thatthere is no necessity for remanding this case for a hearing on the issueas to Zuniga's supervisory status.As the Intervenor has obtained a majority of the valid ballots castin the election, we shall certify him as the collective-bargaining rep-resentative of the employees in the appropriate unit.[The Board certified Arthur L. Morgan as the collective-bargainingrepresentative of the employees of the Employer in the unit hereinfound appropriate.]3 SeeNassau and Suffolk Contractors'Association,Inc., et al.,118 NLRB 174, andcases cited therein.